Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed February 15, 2022. 

Election/Restrictions
Applicant has elected without traverse the following species, wherein:
i) alternative additional genetic modification is disrupted TRAC and B2M, as recited in Claims 2 and 48; 
ii) alternative antigen to which the CAR ectodomain binds CD19, as recited in Claims 5, 20, 51, 54, 66, and 100; and 
iii) alternative CAR SEQ ID NO is SEQ ID NO: 149 (anti-CD19 CAR), as recited in Claims 162 and 168, concordant with the above-elected antigen to which the CAR ectodomain binds.

Amendments
           Applicant's response and amendments, filed September 8, 2021, is acknowledged. Applicant has cancelled Claims 3, 11-13, 17-19, 23-42, 44-46, 49, 57-59, 63-65, 69-80, 85-92, 96, 101, 104-110, 112-114, 116-121, 123-161, 163-167, and 169-181, withdrawn Claims 8-10, 14-16, 43, 54-56, and 60-62, and amended Claims 47-48, 50-56, 60-62, 66-68, 81, 93-95, 111, 115, and 168. 
Claims 1-2, 4-10, 14-16, 20-22, 43, 47-48, 50-56, 60-62, 66-68, 81-84, 93-95, 97-100, 102-103, 111, 115, 122, 162, and 168 are pending.
	Claims 8-10, 14-16, 43, 54-56, and 60-62 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1-2, 4-7, 20-22, 47-48, 50-53, 66-68, 81-84, 93-95, 97-100, 102-103, 111, 115, 122, 162, and 168 are under consideration. 
	
Priority
Applicant’s claim for the benefit of a prior-filed application provisional application 62/826,600 filed on March 29, 2019, 62/773,658 filed on November 30, 2018, 62/756,643 filed on November 7, 2018, 62/701,340 filed on July 20, 2018, and 62/670,417 filed on May 11, 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on February 15, 2022 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Allowable Subject Matter
1. 	Claims 93-94 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to Claim 93, the claim recites six specific indel SEQ ID NO mutations in the B2M gene (see specification, page 133, Summary of Sequences). Said indels are considered adequately described, and appear to be free of the prior art. 
B2M exon 1 indels
cgtggccttagctgtgctcgcgctactctctctttctggatagcctggaggctatccagcgtga
cgtggccttagctgtgctcgcgctactctctctttctg--tggcctggaggctatccagcgtga
cgtggccttagctgtgctcgcgctactctctctttctg-----cctggaggctatccagcgtga
cgtggccttagctgtgctcgcgctactctctctttc------gcctggaggctatccagcgtga
cgtggccttagctgtgctcgcgctactctctctttc---------tggaggctatccagcgtga
cgtggccttagctgtgctcgcgcta-----------------------------tccagcgtga           

Poirot et al (U.S. 2017/0016025) disclose TALEN nuclease that targets a sequence of B2M, said target site being substantially the same target site as per the recited B2M indel mutations, as shown below: 
Poirot et al
CGTGGCCTTAGCTGTGCTCGCGCTACTCTCTCTTTCTGG----CCTGGAGGCTA
Cgtggccttagctgtgctcgcgctactctctctttctggatagcctggaggctatccagcgtga
	Instant B2M indel
While Poirot et al disclose the B2M disruptions may be made using the TALEN or CRISPR/Cas system [0057], Poirot et al do not disclose the sequence of the corresponding guide RNA(s), and thus do not reasonably lead or suggest the instantly recited B2M indel mutations. 

Mandal et al (Cell Stem Cell 15: 643-652, 2014) is considered relevant prior art for having taught the use of the CRISPR/Cas9 system to inactivate or disrupt B2M, said guide RNAs targeting exon 1 of B2M (Figure 1a). Mandal et al tested the single guide RNAs in T cells (pg 644, col. 1). Mandal et al taught, for example, B2M guide RNAs cr1, cr5, cr2, and cr4, whose nucleotide sequence aligns with a part the instant B2M indel sequence created in B2M exon 1, as shown below: 

cr1: GATGTCTCGCTCCGTGGCCT
                 cgtggccttagctgtgctcgcgctactctctctttctggatagcct

cr5: CACAGCTAAGGCCACGGAGC, whose reverse-complement is:
GCTCCGTGGCCTTAGCTGTG 
    Cgtggccttagctgtgctcgcgctactctctctttctggatagcctggaggctatcca

cr2:            CTCGCGCTACTCTCTCTTTC
cgtggccttagctgtgctcgcgctactctctctttctggatagcctggaggctatccagcgtga

cr4:CCAGAAAGAGAGAGTAGCGC, whose reverse-complement is: 
                   GCGCTACTCTCTCTTTCTGG
cgtggccttagctgtgctcgcgctactctctctttctggatagcctggaggctatccagcgtga

cr13:                GCTACTCTCTCTTTCTGG----CC
cgtggccttagctgtgctcgcgctactctctctttctggatagcctggaggctatccagcgtga

cr3: GACTCACGCTGGATAGCCTC whose reverse-complement is: 
                                          GAGGCTATCCAGCGTGA
cgtggccttagctgtgctcgcgctactctctctttctggatagcctggaggctatccagcgtga

	However, Mandal et al do not teach or fairly suggest the instantly recited B2M indel sequences. Furthermore, because the individual guide RNAs appeared to have lower B2M deletion efficiency in the T cells, as compared to the HEK cells (e.g. Figure 1F), Mandal et al taught combining two B2M guide RNAs in order to efficiently achieve B2M deletion in the T cells (pg 644, col. 2, “six dual gRNA combinations targeting B2M….were introduced in CD4+ T cells together with Cas9”). Thus, while an appropriate B2M guide RNA was previously known, including, more specifically, cr4, it appears that Mandal et al teach away from the instant claim apparently achieved using a single guide RNA, and instead suggest the use of dual guide RNA combinations, which would create larger B2M deletions. 

With respect to Claim 94, the claim recites six specific indel mutations in the CD70 gene (see specification, page 152, Summary of Sequences). Said indels are considered adequately described, and appear to be free of the prior art. 

CD70 exon 1 indels
cacaccacgaggcagatcaccaagcccgcgaaccaatgggaccaaagcagcccgcaggacg  
cacaccacgaggcagatcaccaagcccgcg--ccaatgggaccaaagcagcccgcaggacg
cacaccacgaggcagatcaccaagcccgc--accaatgggaccaaagcagcccgcaggacg
cacaccacgaggcagatcaccaagcccgcg---caatgggaccaaagcagcccgcaggacg
cacaccacgaggcagatcacc-------------aatgggaccaaagcagcccgcaggacg
cacaccacgaggcagatcacca--------------------------agcccgcaggacg

Claim Rejections - 35 USC § 101
2. 	The prior rejection of Claims 1-2, 4-7, 20-22, 44, 46-48, 50-53, 66-68, 81-84, 90, 92-96 under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism is withdrawn in light of Applicant’s argument that this law excludes patent eligibility of human organisms; however, it does not exclude patent eligibility of engineered human cells or cell populations, which the Examiner finds persuasive. The claims are not directed to a human organism, but rather to a population of genetically engineered cells, even though the genetically engineered cells may be administered to a human and reside, for some period of time, in said human. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3. 	The prior rejections of Claims 44, 46, 90, 92, and 96 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, are withdrawn in light of Applicant’s cancellation of the claims, which the Examiner finds persuasive. 

4. 	Claim(s) 82-83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims recite wherein the deletion in the TRAC gene is 15-30 nucleotides, more specifically 20 nucleotides. 
The claims are considered to lack adequate written description for failing to recite the structure(s) that is/are necessary and sufficient to cause the recited functional language to necessarily and predictably cause a specific deletion in the TRAC gene that is 15-30 nucleotides, more specifically 20 nucleotides. The limitations merely state functional characteristics without providing any indication about how the functional characteristics is/are provided. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The specification generically discloses that the TRAC deletion may comprise a deletion of 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29 or 30 base pairs (pg 25, lines 5-6). 
Kosicki et al (Nature Biotechnology 36(8): 765-771, August 2018) teach that the CRISPR/Cas system, for example, naturally yields deletions that are as large as 600 nucleotides in length (pg 765, col. 1). 
Glucksman et al (U.S. 2015/0232881) disclosed that the CRISPR/Cas system generates insertions and deletions (indels), whereby “[T]he lengths of the deletions can vary widely; most commonly in the 1-50bp range, but they can easily reach greater than 100-200 bp.” [1145]. 
The specification fails to disclose a first means of creating a TRAC deletion that is only 20 nucleotides in length, as opposed to a second means of creating a TRAC deletion that is necessarily and predictably not more than 10, 13, 15, 19, and/or necessarily and predictably greater than 23, 25, 35, or 50 nucleotides in length. 
While it is clear that Claim 84 is directed to a target sequence of SEQ ID NO:86, the intended target sequence itself does not immediately inform the ordinary artisan as to the resulting length(s) of the corresponding deletion(s) created, as recited in Claims 82-83, upon editing the specific target sequence of SEQ ID NO:86. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

Response to Arguments
Applicant argues that the engineered CAR-T cells disclosed in Example 3, generated using the sgRNA of SEQ ID NO:43 that targets the TRAC gene and the donor template of SEQ ID NO:44 (comprising homology arms flanking the target site of SEQ ID NO:43), contains a disrupted TRAC gene having the target site of SEQ ID NO:43 (a 20-nt fragment) deleted.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, instant claims neither recite nor require the use of a sgRNA and Cas9 editing system (per Example 3).
As a second matter, to the extent that the Cas9/sgRNA editing system may be used, the cited prior art clearly evidences that the resulting deletions naturally vary in size, being as large as 600 nucleotides in length. The claims are considered to lack adequate written description for failing to recite the structure(s) that is/are necessary and sufficient to cause the recited functional language to necessarily and predictably cause a specific deletion in the TRAC gene that is 15-30 nucleotides, more specifically 20 nucleotides. The limitations merely state functional characteristics without providing any indication about how the functional characteristics is/are provided. The specification fails to disclose a first means of creating a TRAC deletion that is only 20 nucleotides in length, as opposed to a second means of creating a TRAC deletion that is necessarily and predictably not more than 10, 13, 15, 19, and/or necessarily and predictably greater than 23, 25, 35, or 50 nucleotides in length, for example.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	The prior rejection of Claim(s) 157 under 35 U.S.C. 102(a)(1) as being anticipated by Munitic et al (J. Immunol. 190: 1169-1179, 2013) is withdrawn in light of Applicant’s cancellation of the claim, which the Examiner finds persuasive. 

6. 	Claim(s) 1-2, 5-7, 47-48, 51-53, 81-84, 97-100, 102-103, and 122 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duchateau et al (WO 15/121454; of record in IDS). 
Instant claims are directed to engineered T cells “comprising [emphasis added] a disrupted CD70 gene and a nucleic acid encoding a chimeric antigen receptor (CAR) that does not bind CD70”. However, the term "comprising" is open-ended and allows for additional, unrecited elements in the claims. MPEP 2111.03 specifically sets forth that the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Instant claims do not exclude or otherwise prohibit the presence of a CD70-CAR in said engineered T cells. 
With respect to Claims 1, 47, and 122, Duchateau et al is considered relevant prior art for having taught a method of disrupting the CD70 gene in the T cells (e.g. pg 43, lines 25-28), whereby inactivating the gene includes the creation of specific gene knockouts (pg 11, lines 3-13). Duchateau et al disclosed an engineered T cell comprising a disrupted CD70 gene, and a nucleic acid encoding a chimeric antigen receptor (CAR) that does not bind CD70 (e.g. pg 32, lines 4-15, “it is envisioned to express further CARs directed towards other antigen markers not necessarily expressed by the T-cells, so as to enhance T-cells specificity”).
With respect to Claims 5 and 51, Duchateau et al disclosed wherein the CAR comprises an ectodomain that binds CD19 (pg 32, line 15). 
With respect to Claims 6-7 and 52-53, Duchateau et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv from monoclonal antibodies (pg 37,lines 7-10). 
With respect to Claim 97, Duchateau et al disclosed a method comprising administering to a subject the population of engineered T cells (e.g. pg 20, lines 20-24; pg 41, lines 14-26). 
With respect to Claim 98, Duchateau et al disclosed wherein the engineered T cells are engineered human T cells (e.g. pg 28, lines 21-28; pg 97, line 8, “human T-cells”).
With respect to Claim 99, Duchateau et al disclosed wherein the subject has a cancer (e.g. pg 4, lines 24-26).
With respect to Claim 102-103, Duchateau et al disclosed wherein the cancer is a solid tumor malignancy or a hematological malignancy (e.g. pg 111, elements 33-37), wherein solid tumors may be, e.g. lung tumor (Table 10).
With respect to Claim 100, Duchateau et al disclosed wherein the cancer expresses CD19 (pg 32, line 15). 
With respect to Claims 2 and 48, Duchateau et al disclosed wherein the engineered T cells may be further engineered to make them allogeneic, especially by deleting genes involved in self-recognition, such as components of TCR (pg 4, lines 18-20), more specifically TCRalpha (syn. TRAC) (e.g. pg 21, lines 17-19), thereby improving engraftment of the engineered T cells. 
With respect to Claims 2 and 48, Duchateau et al disclosed wherein the engineered T cells may be further engineered to comprise inactivation of B2M (pg 110, element 19).
With respect to Claims 81-84, Duchateau et al disclosed a CRISPR/Cas system guide RNA directed to a TRAC target sequence that is 100% identical to the target sequence of instant SEQ ID NO:86 (pg 22, Table 2, SEQ ID NO:133). Thus, absent objective evidence to the contrary, the CRISPR/Cas system using a guide RNA that specifically targets instantly recited SEQ ID NO:86 will inherently and naturally create a deletion in the TRAC gene, said deletion being 15-30 nucleotides in length, including 20 nucleotides in length (as disclosed in the instant specification, pg 25, lines 2-11). 
Thus, Duchateau et al anticipate the claims. 

Response to Arguments
Applicant argues that according to the invention of Duchateau et al, the T-cells are engineered in order to inactivate the expression of the genes encoding such antigen markers, or involved into the presentation of such antigen marker on the cell surface." Page 4, lines 7-9. Emphasis added. Thus, a skilled person in the art would have readily understood that Duchateau discloses genetically engineered T cells expressing a CAR specific to a target antigen and having the gene encoding the target antigen inactivated (e.g., expressing an anti-CD70 CAR and inactivating the CD70 gene) to solve the problem of depletion of T cells that express the target antigen, and discloses engineered immune cells such as T cells expressing an anti-CD70 CAR and an inactivated CD70 gene to avoid depletion of the anti-CD70 CAR-T cells if expression of CD70 is not inactivated (the so-called target-driven CAR-T fratricide).
Applicant’s argument(s) has been fully considered, but is not persuasive. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). In the instant case, while Duchateau et al disclosed specific example of [CAR CD70]-positive, [CD70]-negative engineered immune cells (e.g. pg 5, line 1), such is only one specific embodiment, as evidenced by “such as” (pg 4, line 30), of the genus [CAR targeting antigen marker of Table 1]-positive, [antigen marker of Table 1]-negative (pg 4, line 29). 
The Examiner notes that Duchateau et al actually refer to Table 4 (CD antigen markers found to be expressed on the surface of T cells, while being characteristic of different types of tumors; pg 7, lines 15-16). Table 1 (pg 20) is directed to electroporation variables; whereas, Table 4 (pgs 45-50) discloses CD70 and other antigen markers.

Applicant argues that the Duchateau et al section of "Engineered T cells expressing chimeric antigen receptor against pathological cells." This section discloses various target antigens to which the CAR-T cells; however, it does not touch on which gene to inactivate in the same CAR-T cells. the disclosures relied on by the Examiner provides no support for T cells with CD70 inactivated and express a CAR that does not bind CD70 as claimed.
Applicant’s argument(s) has been fully considered, but is not persuasive. Duchateau et al disclosed preferred embodiment of the genus [CAR targeting antigen marker of Table 1]-positive, [antigen marker of Table 1]-negative (pg 4, line 29). Duchateau et al actually refer to Table 4 (CD antigen markers found to be expressed on the surface of T cells, while being characteristic of different types of tumors; pg 7, lines 15-16). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7. 	Claims 1-2, 5-7, 47-48, 51-53, 81-84, 97-100, 102-103, 122, and 157 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Duchateau et al (WO 15/121454; of record in IDS) in view of Ichim et al (U.S. 2017/0304418; published October 26, 2017; filed April 21, 2017).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claims 1, 47, and 122, Duchateau et al is considered relevant prior art for having taught a method of disrupting the CD70 gene in the T cells (e.g. pg 43, lines 25-28), whereby inactivating the gene includes the creation of specific gene knockouts (pg 11, lines 3-13). Duchateau et al disclosed an engineered T cell comprising a disrupted CD70 gene, and a nucleic acid encoding a chimeric antigen receptor (CAR) that does not bind CD70 (e.g. pg 32, lines 4-15, “it is envisioned to express further CARs directed towards other antigen markers not necessarily expressed by the T-cells, so as to enhance T-cells specificity”).
	Duchateau et al do not disclose an embodiment whereby the engineered T cell comprising a disrupted CD70 gene does not comprise a nucleic acid encoding a chimeric antigen receptor (CAR) that binds CD70. However, prior to the effective filing date of the instant application, Ichim et al is considered relevant prior art for having disclosed engineered T cells comprising a nucleic acid encoding a chimeric antigen receptor (CAR) [0226] that does not bind CD70, wherein said engineered T cells may be further engineered with RNA interference directed to a target gene, e.g. CD70 [0299-300] so as to augment in vivo persistence of T cells. Ichim et al disclosed, for example, said CAR recognizes CD19 [0245, 265].

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, immunology, and methods of treating cancer. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first engineered T cell comprising a disrupted CD70 gene, a CAR that binds to CD70, and a CAR that binds to an antigen that is not CD70, as disclosed by Duchateau et al, with a second engineered T cell comprising a disrupted CD70 gene and a CAR that binds to an antigen that is not CD70, wherein said engineered T cell does not comprise a CAR that binds to CD70, as disclosed by Ichim et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first engineered T cell comprising a disrupted CD70 gene, a CAR that binds to CD70, and a CAR that binds to an antigen that is not CD70, with a second engineered T cell comprising a disrupted CD70 gene and a CAR that binds to an antigen that is not CD70, wherein said engineered T cell does not comprise a CAR that binds to CD70, because those of ordinary skill in the art previously recognized the scientific and technical concepts that CAR T cells in which the endogenous CD70 gene is disrupted, inactivated, or otherwise not expressed, are not also required to possess a chimeric antigen receptor directed to CD70 expressed on cancer cells, as disclosed by Ichim et al. Rather, blocking the expression of endogenous CD70 in the CAR T cells was recognized to augment in vivo persistence of T cells, regardless of the target tumor antigen recognized by the CAR (Ichim et al), as expression of endogenous CD70 on the CAR T cells was recognized to lead to their depletion in vivo (Duchateau et al, pg 10, lines 28-29).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claims 5 and 51, Duchateau et al disclosed wherein the CAR comprises an ectodomain that binds CD19 (pg 32, line 15). 
Ichim et al disclosed wherein the CAR comprises an ectodomain that binds CD19 [0254, 265].
With respect to Claims 6-7 and 52-53, Duchateau et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv from monoclonal antibodies (pg 37,lines 7-10). 
Ichim et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv [0256].
With respect to Claim 97, Duchateau et al disclosed a method comprising administering to a subject the population of engineered T cells (e.g. pg 20, lines 20-24; pg 41, lines 14-26). 
Ichim et al disclosed a method comprising administering to a subject the population of engineered T cells [0055], e.g. “adoptive immunotherapy” [0073].
With respect to Claim 98, Duchateau et al disclosed wherein the engineered T cells are engineered human T cells (e.g. pg 28, lines 21-28; pg 97, line 8, “human T-cells”).
Ichim et al disclosed wherein the engineered T cells are engineered human T cells [0296].
With respect to Claim 99, Duchateau et al disclosed wherein the subject has a cancer (e.g. pg 4, lines 24-26).
Ichim et al disclosed wherein the subject has a cancer [0055].
With respect to Claim 102-103, Duchateau et al disclosed wherein the cancer is a solid tumor malignancy or a hematological malignancy (e.g. pg 111, elements 33-37), wherein solid tumors may be, e.g. lung tumor (Table 10).
Ichim et al disclosed wherein the cancer is, e.g. solid tumors such as lung cancer or hematological disorders such as leukemia [0055].
With respect to Claim 100, Duchateau et al disclosed wherein the cancer expresses CD19 (pg 32, line 15). 
Ichim et al disclosed wherein the cancer expresses CD19 [0265].
With respect to Claims 2 and 48, Duchateau et al disclosed wherein the engineered T cells may be further engineered to make them allogeneic, especially by deleting genes involved in self-recognition, such as components of TCR (pg 4, lines 18-20), more specifically TCRalpha (syn. TRAC) (e.g. pg 21, lines 17-19), thereby improving engraftment of the engineered T cells. 
With respect to Claims 2 and 48, Duchateau et al disclosed wherein the engineered T cells may be further engineered to comprise inactivation of B2M (pg 110, element 19).
With respect to Claims 81-84, Duchateau et al disclosed a CRISPR/Cas system guide RNA directed to a TRAC target sequence that is 100% identical to the target sequence of instant SEQ ID NO:86 (pg 22, Table 2, SEQ ID NO:133). Thus, absent objective evidence to the contrary, the CRISPR/Cas system using a guide RNA that specifically targets instantly recited SEQ ID NO:86 will inherently and naturally create a deletion in the TRAC gene, said deletion being 15-30 nucleotides in length, including 20 nucleotides in length (as disclosed in the instant specification, pg 25, lines 2-11). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Paragraph [0300] provides a long list of molecules associated with induction of apoptosis, among which CD70 is listed as a mere example.
Applicant’s argument(s) has been fully considered, but is not persuasive. The list of [300] is not so great to prohibit the ordinary artisan from envisioning CD70 as an embodiment. That CD70 is disclosed within the genus does not negate the fact that CD70 was specifically disclosed.
	 
Applicant argues that Ichim provides no evidence showing any benefit of inhibiting CD70 expression via RNA interference in T cells.
Applicant’s argument(s) has been fully considered, but is not persuasive. The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970).
A reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the date of invention. "Such possession is effected if one of ordinary skill in the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985). RNA interference technology is an old art, as evidenced by Agrawal et al (Microbiol. & Mol. Biol. Reviews 67(4): 657-685, 2003), a review article published 15 years prior to the effective filing date of the instant application. 
Thus, no undue experimentation is required.

Applicant argues that Ichim also does not teach or suggest knocking out the CD70 gene.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Duchateau et al disclosed knocking out the CD70 gene.

Applicant argues secondary consideration that CD70 in CAR-T cells expressing an anti-CD33 CAR unexpectedly reduced the fratricide effect observed in anti-CD33 CAR-T cells, which also express CD33.
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant independent claims are not limited in scope to chimeric antigen receptors that recognize an antigen also expressed on T cells, thereby reducing fratricide effect. 
	 
Applicant argues secondary consideration that CD70 knockout enhanced in vitro proliferation of CAR-T cells.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's argument that CD70 knockout enhanced in vitro proliferation of CAR-T cells, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Blocking the expression of endogenous CD70 in the CAR T cells was recognized to augment in vivo persistence of T cells, regardless of the target tumor antigen recognized by the CAR (Ichim et al), as expression of endogenous CD70 on the CAR T cells was recognized to lead to their depletion in vivo (Duchateau et al, pg 10, lines 28-29).

Applicant argues secondary consideration that CD70 knockout enhanced in vitro durability and potency of CAR-T cells.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's argument that CD70 knockout enhanced in vitro durability and potency of CAR-T cells, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Blocking the expression of endogenous CD70 in the CAR T cells was recognized to augment in vivo persistence of T cells, regardless of the target tumor antigen recognized by the CAR (Ichim et al), as expression of endogenous CD70 on the CAR T cells was recognized to lead to their depletion in vivo (Duchateau et al, pg 10, lines 28-29). 

Applicant argues secondary consideration that CD70 knockout enhanced CAR-T cell cytotoxicity upon serial rechallenge.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's argument that CD70 knockout enhanced CAR-T cell cytotoxicity upon serial rechallenge, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Instant claims do not require the CAR-T cells to be serially rechallenged. Blocking the expression of endogenous CD70 in the CAR T cells was recognized to augment in vivo persistence of T cells, regardless of the target tumor antigen recognized by the CAR (Ichim et al), as expression of endogenous CD70 on the CAR T cells was recognized to lead to their depletion in vivo (Duchateau et al, pg 10, lines 28-29). 
	 
Applicant argues secondary consideration that CD70 knockout improved in vivo CAR-T cell efficacy as observed in tumor mouse models.
Applicant’s argument(s) has been fully considered, but is not persuasive. Blocking the expression of endogenous CD70 in the CAR T cells was recognized to augment in vivo persistence of T cells, regardless of the target tumor antigen recognized by the CAR (Ichim et al), as expression of endogenous CD70 on the CAR T cells was recognized to lead to their depletion in vivo (Duchateau et al, pg 10, lines 28-29). Thus, such in vivo improved efficacy is not considered to be a surprising or unexpected result.
	 
8. 	Claims 5-7, 20-22, 51-53, 66-68, 97-100, 102-103, 162, and 168 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Duchateau et al (WO 15/121454; of record in IDS) in view of Ichim et al (U.S. 2017/0304418; published October 26, 2017; filed April 21, 2017), as applied to Claims 1-2, 5-7, 47-48, 51-53, 81-84, 97-100, 102-103, 122, and 157 above, and in further view of Kochenderfer et al (U.S. 2017/0107286; published April 20, 2017; filed December 1, 2016).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Duchateau et al nor Ichim et al disclose wherein the CD19 CAR comprises the amino acid sequence of SEQ ID NO:149 (Claims 162 and 168), which comprises a VH CDR of SEQ ID NO:152 and a VL CDR of SEQ ID NO:153 (Claims 20-21 and 65-66), present in the scFv of SEQ ID NO:151 (Claims 22 and 68). However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 20-22, 66-68, 162, and 168, Kochenderfer et al is considered relevant prior art for having disclosed engineered T cells comprising a nucleic acid encoding a chimeric antigen receptor comprising an ectodomain that binds CD19, wherein said CAR has an amino acid sequence (SEQ ID NO:6) that is 100% identical to the amino acid sequence of SEQ ID NO:149, which comprises a VH CDR of SEQ ID NO:152 and a VL CDR of SEQ ID NO:153, present in the scFv of SEQ ID NO:151 (Table 1; search results available in SCORE). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first CD19 CAR, as disclosed by Duchateau et al and/or Ichim et al, with a second CD19 CAR comprising the amino acid sequence of SEQ ID NO:149, as disclosed by Kochenderfer et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first CD19 CAR with a second CD19 CAR comprising the amino acid sequence of SEQ ID NO:149 because Kochenderfer et al previously successfully reduced to practice expression of a CD19 CAR comprising the amino acid sequence of SEQ ID NO:149, whereby said CD19 CAR T cells proliferated when stimulated with CD19-expressing target cells, and exhibited CD19-specific cytokine production, degranulation, and proliferation [0107-108].
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claims 5 and 51, Duchateau et al disclosed wherein the CAR comprises an ectodomain that binds CD19 (pg 32, line 15). 
Ichim et al disclosed wherein the CAR comprises an ectodomain that binds CD19 [0254, 265].
Kochenderfer et al disclosed wherein the CAR comprises an ectodomain that binds CD19 [0056].
With respect to Claims 6-7 and 52-53, Duchateau et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv from monoclonal antibodies (pg 37,lines 7-10). 
Ichim et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv [0256].
Kochenderfer et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv [0020, 24].
With respect to Claims 20-22, 66-68, 162, and 168, Kochenderfer et al disclosed engineered T cells comprising a nucleic acid encoding a chimeric antigen receptor comprising an ectodomain that binds CD19, wherein said CAR has an amino acid sequence (SEQ ID NO:6) that is 100% identical to the amino acid sequence of SEQ ID NO:149, which comprises a VH CDR of SEQ ID NO:152 and a VL CDR of SEQ ID NO:153, present in the scFv of SEQ ID NO:151 (Table 1; search results available in SCORE). 
With respect to Claim 97, Duchateau et al disclosed a method comprising administering to a subject the population of engineered T cells (e.g. pg 20, lines 20-24; pg 41, lines 14-26). 
Ichim et al disclosed a method comprising administering to a subject the population of engineered T cells [0055], e.g. “adoptive immunotherapy” [0073].
Kochenderfer et al disclosed a method comprising administering to a subject the population of engineered T cells [0056-57]
With respect to Claim 98, Duchateau et al disclosed wherein the engineered T cells are engineered human T cells (e.g. pg 28, lines 21-28; pg 97, line 8, “human T-cells”).
Ichim et al disclosed wherein the engineered T cells are engineered human T cells [0296].
Kochenderfer et al disclosed wherein the engineered T cells are engineered human T cells [0054].
With respect to Claim 99, Duchateau et al disclosed wherein the subject has a cancer (e.g. pg 4, lines 24-26).
Ichim et al disclosed wherein the subject has a cancer [0055].
Kochenderfer et al disclosed wherein the subject has a cancer [0056].
With respect to Claim 102-103, Duchateau et al disclosed wherein the cancer is a solid tumor malignancy or a hematological malignancy (e.g. pg 111, elements 33-37), wherein solid tumors may be, e.g. lung tumor (Table 10).
Ichim et al disclosed wherein the cancer is, e.g. solid tumors such as lung cancer or hematological disorders such as leukemia [0055].
Kochenderfer et al disclosed wherein the cancer is, e.g. solid tumors such as lung cancer or hematological disorders such as leukemia [0056].
With respect to Claim 100, Duchateau et al disclosed wherein the cancer expresses CD19 (pg 32, line 15). 
Ichim et al disclosed wherein the cancer expresses CD19 [0265].
Kochenderfer et al disclosed wherein the cancer expresses CD19 [0056].
With respect to Claims 2 and 48, Duchateau et al disclosed wherein the engineered T cells may be further engineered to make them allogeneic, especially by deleting genes involved in self-recognition, such as components of TCR (pg 4, lines 18-20), more specifically TCRalpha (syn. TRAC) (e.g. pg 21, lines 17-19), thereby improving engraftment of the engineered T cells. 
With respect to Claims 2 and 48, Duchateau et al disclosed wherein the engineered T cells may be further engineered to comprise inactivation of B2M (pg 110, element 19).
With respect to Claims 81-84, Duchateau et al disclosed a CRISPR/Cas system guide RNA directed to a TRAC target sequence that is 100% identical to the target sequence of instant SEQ ID NO:86 (pg 22, Table 2, SEQ ID NO:133). Thus, absent objective evidence to the contrary, the CRISPR/Cas system using a guide RNA that specifically targets instantly recited SEQ ID NO:86 will inherently and naturally create a deletion in the TRAC gene, said deletion being 15-30 nucleotides in length, including 20 nucleotides in length (as disclosed in the instant specification, pg 25, lines 2-11). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Kochenderfer et al do not cure the defect of Duchateau et al in view of Ichim et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Duchateau et al in view of Ichim et al are discussed above and incorporated herein. Applicant does not contest the teachings of Kochenderfer et al as applied to the obviousness to substitute a first CD19 CAR, as disclosed by Duchateau et al and/or Ichim et al, with a second CD19 CAR comprising the amino acid sequence of SEQ ID NO:149, as disclosed by Kochenderfer et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention, the artisan being motivated to substitute a first CD19 CAR with a second CD19 CAR comprising the amino acid sequence of SEQ ID NO:149 because Kochenderfer et al previously successfully reduced to practice expression of a CD19 CAR comprising the amino acid sequence of SEQ ID NO:149, whereby said CD19 CAR T cells proliferated when stimulated with CD19-expressing target cells, and exhibited CD19-specific cytokine production, degranulation, and proliferation [0107-108].

9. 	Claims 2, 4-7, 48, 50-53, 95, 97-100 and 102 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Duchateau et al (WO 15/121454; of record in IDS) in view of Ichim et al (U.S. 2017/0304418; published October 26, 2017; filed April 21, 2017), and Kochenderfer et al (U.S. 2017/0107286; published April 20, 2017; filed December 1, 2016), as applied to Claims 1-2, 5-7, 20-22, 47-48, 51-53,66-68, 81-84, 97-100, 102-103, 122, 157, 162, and 168 above, and in further view of Eyquem et al (Nature 543: 113-117; available online February 22, 2017).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claims 2 and 48, Duchateau et al disclosed wherein the engineered T cells may be further engineered to make them allogeneic, especially by deleting genes involved in self-recognition, such as components of TCR (pg 4, lines 18-20), more specifically TCRalpha (syn. TRAC) (e.g. pg 21, lines 17-19), thereby improving engraftment of the engineered T cells. 
	Neither Duchateau et al, Ichim et al, nor Kochenderfer et al disclose wherein the disrupted TRAC gene comprises the nucleic acid encoding the CAR. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 2, 4, 48, and 50, Eyquem et al is considered relevant prior art for having taught engineered T cells comprising a nucleic acid encoding a chimeric antigen receptor, wherein said nucleic acid is inserted into the TRAC gene, thereby disrupting said TRAC gene (Figure 1a). Eyquem et al taught that introducing the [CD19-specific] CAR to the T-cell receptor α constant (TRAC) locus not only results in uniform CAR expression in human peripheral blood T cells, but also enhances T-cell potency, with edited cells vastly outperforming conventionally generated CAR T cells in a mouse model of acute lymphoblastic leukaemia. Targeting the CAR to the TRAC locus averts tonic CAR signaling and establishes effective internalization and re-expression of the CAR following single or repeated exposure to antigen, delaying effector T-cell differentiation and exhaustion. (Abstract).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the CAR T cells of Duchateau et al to comprise inserting the nucleic acid encoding the CAR into the TRAC gene, thereby disrupting the TRAC gene, as taught by Eyquem et al, with a reasonable expectation of success because Eyquem et al successfully reduced to practice the targeted insertion of the CAR nucleic acid into the TRAC gene, e.g. using the CRISPR/Cas9 system (Figure 1a), the artisan being motivated to do so because Eyquem et al taught that introducing the [CD19-specific] CAR to the T-cell receptor α constant (TRAC) locus not only results in uniform CAR expression in human peripheral blood T cells, but also enhances T-cell potency, with edited cells vastly outperforming conventionally generated CAR T cells in a mouse model of acute lymphoblastic leukaemia. Targeting the CAR to the TRAC locus averts tonic CAR signaling and establishes effective internalization and re-expression of the CAR following single or repeated exposure to antigen, delaying effector T-cell differentiation and exhaustion. (Abstract).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claims 5 and 51, Duchateau et al disclosed wherein the CAR comprises an ectodomain that binds CD19 (pg 32, line 15). 
Ichim et al disclosed wherein the CAR comprises an ectodomain that binds CD19 [0254, 265].
Kochenderfer et al disclosed wherein the CAR comprises an ectodomain that binds CD19 [0056].
Eyquem et al taught wherein the CAR comprises an ectodomain that binds CD19 (entire paper).
With respect to Claims 6-7 and 52-53, Duchateau et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv from monoclonal antibodies (pg 37,lines 7-10). 
Ichim et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv [0256].
Kochenderfer et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv [0020, 24].
Eyquem et al taught wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv (Materials and Methods, “CAR comprises a single chain variable fragment 19scFv specific for the human CD19”).
With respect to Claims 20-22, 66-68, 162, and 168, Kochenderfer et al disclosed engineered T cells comprising a nucleic acid encoding a chimeric antigen receptor comprising an ectodomain that binds CD19, wherein said CAR has an amino acid sequence (SEQ ID NO:6) that is 100% identical to the amino acid sequence of SEQ ID NO:149, which comprises a VH CDR of SEQ ID NO:152 and a VL CDR of SEQ ID NO:153, present in the scFv of SEQ ID NO:151 (Table 1; search results available in SCORE). 
With respect to Claim 97, Duchateau et al disclosed a method comprising administering to a subject the population of engineered T cells (e.g. pg 20, lines 20-24; pg 41, lines 14-26). 
Ichim et al disclosed a method comprising administering to a subject the population of engineered T cells [0055], e.g. “adoptive immunotherapy” [0073].
Kochenderfer et al disclosed a method comprising administering to a subject the population of engineered T cells [0056-57]. 
Eyquem et al taught a method comprising administering to a subject the population of engineered T cells (Materials and Methods, Mouse systemic tumour model).
With respect to Claim 98, Duchateau et al disclosed wherein the engineered T cells are engineered human T cells (e.g. pg 28, lines 21-28; pg 97, line 8, “human T-cells”).
Ichim et al disclosed wherein the engineered T cells are engineered human T cells [0296].
Kochenderfer et al disclosed wherein the engineered T cells are engineered human T cells [0054].
Eyquem et al taught wherein the engineered T cells are engineered human T cells (e.g. Abstract, “human…T cells”).
With respect to Claim 99, Duchateau et al disclosed wherein the subject has a cancer (e.g. pg 4, lines 24-26).
Ichim et al disclosed wherein the subject has a cancer [0055].
Kochenderfer et al disclosed wherein the subject has a cancer [0056].
Eyquem et al taught wherein the subject has a cancer (Materials and Methods, Mouse systemic tumour model).
With respect to Claim 102-103, Duchateau et al disclosed wherein the cancer is a solid tumor malignancy or a hematological malignancy (e.g. pg 111, elements 33-37), wherein solid tumors may be, e.g. lung tumor (Table 10).
Ichim et al disclosed wherein the cancer is, e.g. solid tumors such as lung cancer or hematological disorders such as leukemia [0055].
Kochenderfer et al disclosed wherein the cancer is, e.g. hematological disorders such as leukemia [0056].
Eyquem et al taught wherein the cancer is, e.g. hematological disorders such as leukemia (pg 114, col. 1, NALM-6 leukemia).
With respect to Claim 100, Duchateau et al disclosed wherein the cancer expresses CD19 (pg 32, line 15). 
Ichim et al disclosed wherein the cancer expresses CD19 [0265].
Kochenderfer et al disclosed wherein the cancer expresses CD19 [0056].
Eyquem et al taught wherein the cancer expresses CD19 (e.g. Figure 1 legend, “Tumor (GFP+, CD19+). 
With respect to Claims 2 and 48, Duchateau et al disclosed wherein the engineered T cells may be further engineered to make them allogeneic, especially by deleting genes involved in self-recognition, such as components of TCR (pg 4, lines 18-20), more specifically TCRalpha (syn. TRAC) (e.g. pg 21, lines 17-19), thereby improving engraftment of the engineered T cells. 
Eyquem et al taught wherein the CAR T cells are engineered to comprise a disrupted TRAC gene (Figure 1a). 
With respect to Claims 2 and 48, Duchateau et al disclosed wherein the engineered T cells may be further engineered to comprise inactivation of B2M (pg 110, element 19).
Eyquem et al taught wherein the CAR T cells are engineered to comprise a disrupted B2M gene (Figure 3b). 
With respect to Claim 95, Eyquem et al taught at least 95% of the CAR+ cells were TCR-negative (pg 113, col. 2).
With respect to Claims 81-84, Duchateau et al disclosed a CRISPR/Cas system guide RNA directed to a TRAC target sequence that is 100% identical to the target sequence of instant SEQ ID NO:86 (pg 22, Table 2, SEQ ID NO:133). Thus, absent objective evidence to the contrary, the CRISPR/Cas system using a guide RNA that specifically targets instantly recited SEQ ID NO:86 will inherently and naturally create a deletion in the TRAC gene, said deletion being 15-30 nucleotides in length, including 20 nucleotides in length (as disclosed in the instant specification, pg 25, lines 2-11). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Eyquem et al do not cure the defect of Duchateau et al in view of Ichim et al and Kochenderfer et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Duchateau et al in view of Ichim et al and Kochenderfer et al are discussed above and incorporated herein. Applicant does not contest the teachings of Eyquem et al as applied to the obviousness to modify the CAR T cells of Duchateau et al to comprise inserting the nucleic acid encoding the CAR into the TRAC gene, thereby disrupting the TRAC gene, as taught by Eyquem et al, with a reasonable expectation of success because Eyquem et al successfully reduced to practice the targeted insertion of the CAR nucleic acid into the TRAC gene, e.g. using the CRISPR/Cas9 system (Figure 1a), the artisan being motivated to do so because Eyquem et al taught that introducing the [CD19-specific] CAR to the T-cell receptor α constant (TRAC) locus not only results in uniform CAR expression in human peripheral blood T cells, but also enhances T-cell potency, with edited cells vastly outperforming conventionally generated CAR T cells in a mouse model of acute lymphoblastic leukaemia. Targeting the CAR to the TRAC locus averts tonic CAR signaling and establishes effective internalization and re-expression of the CAR following single or repeated exposure to antigen, delaying effector T-cell differentiation and exhaustion. (Abstract).

10. 	Claims 2, 5-7, 48, 51-53, 81-84, 97-100, and 102 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Duchateau et al (WO 15/121454; of record in IDS) in view of Ichim et al (U.S. 2017/0304418; published October 26, 2017; filed April 21, 2017), and Kochenderfer et al (U.S. 2017/0107286; published April 20, 2017; filed December 1, 2016), and Eyquem et al (Nature 543: 113-117; available online February 22, 2017), as applied to Claims 1-2, 4-7, 20-22, 47-48, 50-53, 66-68, 81-84, 95, 97-100, 102-103, 122, 157, 162, and 168 above, and in further view of Poirot et al (U.S. 2017/0016025; published January 19, 2017; filed September 6, 2016).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claims 2 and 48, Duchateau et al disclosed wherein the engineered T cells may be further engineered to make them allogeneic, especially by deleting genes involved in self-recognition, such as components of TCR (pg 4, lines 18-20), more specifically TCRalpha (syn. TRAC) (e.g. pg 21, lines 17-19), thereby improving engraftment of the engineered T cells. 
Duchateau et al also disclosed wherein the engineered T cells may be further engineered to comprise inactivation of B2M (pg 110, element 19).

Eyquem et al taught wherein the CAR T cells are engineered to comprise a disrupted TRAC gene (Figure 1a). 
Eyquem et al also taught wherein the CAR T cells are engineered to comprise a disrupted B2M gene (Figure 3b). 

Neither Duchateau et al, Ichim et al, Kochenderfer et al, nor Eyquem et al teach/disclose wherein the engineered CAR T cell comprise disruption in both TRAC gene and B2M gene. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 2 and 48, Poirot et al is considered relevant prior art for having disclosed engineered CAR T cell comprise disruption in both TRAC gene and B2M gene ([0175], “[b2m]-[TCR]-“), wherein the B2M gene may be inactivated or disrupted using, e.g. CRISPR/Cas9 system [0057], and wherein the TRAC gene may be inactivated or disrupted using, e.g. CRISPR/Cas9 system [0082-83]. 
 
Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the CAR T cells of Duchateau et al and/or Eyquem et al comprising a disruption in the TRAC gene or a disruption in the B2M gene to comprise a disruption in both the TRAC gene and the B2M gene, as disclosed by Poirot et al, with a reasonable expectation of success because Poirot et al disclosed that disrupting both the TRAC gene and the B2M gene is an effective strategy to engineer allogeneic T cells for therapeutic transplantation, reducing the risk of graft versus host disease and rejection by the host’s immune system [0011, 76, 81-82]. The engineered T cells are suitable for allogenic immunotherapy, and creates an “off-the-shelf” therapeutic product in the treatment or prevention of cancer [0032, 213]. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claims 5 and 51, Duchateau et al disclosed wherein the CAR comprises an ectodomain that binds CD19 (pg 32, line 15). 
Ichim et al disclosed wherein the CAR comprises an ectodomain that binds CD19 [0254, 265].
Kochenderfer et al disclosed wherein the CAR comprises an ectodomain that binds CD19 [0056].
Eyquem et al taught wherein the CAR comprises an ectodomain that binds CD19 (entire paper).
Poirot et al disclosed wherein the CAR comprises an ectodomain that binds CD19 [0144].
With respect to Claims 6-7 and 52-53, Duchateau et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv from monoclonal antibodies (pg 37,lines 7-10). 
Ichim et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv [0256].
Kochenderfer et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv [0020, 24].
Eyquem et al taught wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv (Materials and Methods, “CAR comprises a single chain variable fragment 19scFv specific for the human CD19”).
Poirot et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv [0144].
With respect to Claims 20-22, 66-68, 162, and 168, Kochenderfer et al disclosed engineered T cells comprising a nucleic acid encoding a chimeric antigen receptor comprising an ectodomain that binds CD19, wherein said CAR has an amino acid sequence (SEQ ID NO:6) that is 100% identical to the amino acid sequence of SEQ ID NO:149, which comprises a VH CDR of SEQ ID NO:152 and a VL CDR of SEQ ID NO:153, present in the scFv of SEQ ID NO:151 (Table 1; search results available in SCORE). 
With respect to Claim 97, Duchateau et al disclosed a method comprising administering to a subject the population of engineered T cells (e.g. pg 20, lines 20-24; pg 41, lines 14-26). 
Ichim et al disclosed a method comprising administering to a subject the population of engineered T cells [0055], e.g. “adoptive immunotherapy” [0073].
Kochenderfer et al disclosed a method comprising administering to a subject the population of engineered T cells [0056-57]. 
Eyquem et al taught a method comprising administering to a subject the population of engineered T cells (Materials and Methods, Mouse systemic tumour model).
Poirot et al disclosed a method comprising administering to a subject the population of engineered T cells [0143]. 
With respect to Claim 98, Duchateau et al disclosed wherein the engineered T cells are engineered human T cells (e.g. pg 28, lines 21-28; pg 97, line 8, “human T-cells”).
Ichim et al disclosed wherein the engineered T cells are engineered human T cells [0296].
Kochenderfer et al disclosed wherein the engineered T cells are engineered human T cells [0054].
Eyquem et al taught wherein the engineered T cells are engineered human T cells (e.g. Abstract, “human…T cells”).
Poirot et al disclosed wherein the engineered T cells are engineered human T cells [0091].
With respect to Claim 99, Duchateau et al disclosed wherein the subject has a cancer (e.g. pg 4, lines 24-26).
Ichim et al disclosed wherein the subject has a cancer [0055].
Kochenderfer et al disclosed wherein the subject has a cancer [0056].
Eyquem et al taught wherein the subject has a cancer (Materials and Methods, Mouse systemic tumour model).
Poirot et al disclosed wherein the subject has a cancer [0145].
With respect to Claim 102-103, Duchateau et al disclosed wherein the cancer is a solid tumor malignancy or a hematological malignancy (e.g. pg 111, elements 33-37), wherein solid tumors may be, e.g. lung tumor (Table 10).
Ichim et al disclosed wherein the cancer is, e.g. solid tumors such as lung cancer or hematological disorders such as leukemia [0055].
Kochenderfer et al disclosed wherein the cancer is, e.g. hematological disorders such as leukemia [0056].
Eyquem et al taught wherein the cancer is, e.g. hematological disorders such as leukemia (pg 114, col. 1, NALM-6 leukemia).
Poirot et al disclosed wherein the cancer is, e.g. hematological disorders such as leukemia [0145].
With respect to Claim 100, Duchateau et al disclosed wherein the cancer expresses CD19 (pg 32, line 15). 
Ichim et al disclosed wherein the cancer expresses CD19 [0265].
Kochenderfer et al disclosed wherein the cancer expresses CD19 [0056].
Eyquem et al taught wherein the cancer expresses CD19 (e.g. Figure 1 legend, “Tumor (GFP+, CD19+). 
Poirot et al disclosed wherein the cancer expresses CD19 [0145].
With respect to Claims 2 and 48, Duchateau et al disclosed wherein the engineered T cells may be further engineered to make them allogeneic, especially by deleting genes involved in self-recognition, such as components of TCR (pg 4, lines 18-20), more specifically TCRalpha (syn. TRAC) (e.g. pg 21, lines 17-19), thereby improving engraftment of the engineered T cells. 
Eyquem et al taught wherein the CAR T cells are engineered to comprise a disrupted TRAC gene (Figure 1a). 
Poirot et al disclosed wherein the CAR T cells are engineered to comprise a disrupted TRAC gene [0082-83].
With respect to Claims 2 and 48, Duchateau et al disclosed wherein the engineered T cells may be further engineered to comprise inactivation of B2M (pg 110, element 19).
Eyquem et al taught wherein the CAR T cells are engineered to comprise a disrupted B2M gene (Figure 3b). 
Poirot et al disclosed wherein the CAR T cells are engineered to comprise a disrupted B2M gene [0057].
With respect to Claim 95, Eyquem et al taught at least 95% of the CAR+ cells were TCR-negative (pg 113, col. 2).
With respect to Claims 81-84, Duchateau et al disclosed a CRISPR/Cas system guide RNA directed to a TRAC target sequence that is 100% identical to the target sequence of instant SEQ ID NO:86 (pg 22, Table 2, SEQ ID NO:133). Thus, absent objective evidence to the contrary, the CRISPR/Cas system using a guide RNA that specifically targets instantly recited SEQ ID NO:86 will inherently and naturally create a deletion in the TRAC gene, said deletion being 15-30 nucleotides in length, including 20 nucleotides in length (as disclosed in the instant specification, pg 25, lines 2-11). 
Poirot et al disclosed a CRISPR/Cas system guide RNA directed to a TRAC target sequence that is 100% identical to the target sequence of instant SEQ ID NO:86 (pg 17, Table 2, SEQ ID NO:39). Thus, absent objective evidence to the contrary, the CRISPR/Cas system using a guide RNA that specifically targets instantly recited SEQ ID NO:86 will inherently and naturally create a deletion in the TRAC gene, said deletion being 15-30 nucleotides in length, including 20 nucleotides in length (as disclosed in the instant specification, pg 25, lines 2-11). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 


Response to Arguments
Applicant argues that Poirot et al do not cure the defect of Duchateau et al in view of Ichim et al, Kochenderfer et al, and Eyquem et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Duchateau et al in view of Ichim et al, Kochenderfer et al, and Eyquem et al are discussed above and incorporated herein. Applicant does not contest the teachings of Poirot et al as applied to the obviousness to modify the CAR T cells of Duchateau et al and/or Eyquem et al comprising a disruption in the TRAC gene or a disruption in the B2M gene to comprise a disruption in both the TRAC gene and the B2M gene, as disclosed by Poirot et al, with a reasonable expectation of success because Poirot et al disclosed that disrupting both the TRAC gene and the B2M gene is an effective strategy to engineer allogeneic T cells for therapeutic transplantation, reducing the risk of graft versus host disease and rejection by the host’s immune system [0011, 76, 81-82]. The engineered T cells are suitable for allogenic immunotherapy, and creates an “off-the-shelf” therapeutic product in the treatment or prevention of cancer [0032, 213]. 

11. 	Claims 2, 48, 81, 95, 97-99, 102-103, 111, and 115 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Duchateau et al (WO 15/121454; of record in IDS) in view of Ichim et al (U.S. 2017/0304418; published October 26, 2017; filed April 21, 2017), and Kochenderfer et al (U.S. 2017/0107286; published April 20, 2017; filed December 1, 2016), Eyquem et al (Nature 543: 113-117; available online February 22, 2017), and Poirot et al (U.S. 2017/0016025; published January 19, 2017; filed September 6, 2016), as applied to Claims 1-2, 4-7, 20-22, 47-48, 50-53, 66-68, 81-84, 95, 97-100, 102-103, 122, 157, 162, and 168 above, and in further view of Srinivasan et al (U.S. 2019/0233538; priority to 62/625,009 filed on February 1, 2018).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Duchateau et al disclosed wherein the engineered T cells may be further engineered to make them allogeneic, especially by deleting genes involved in self-recognition, such as components of TCR (pg 4, lines 18-20), more specifically TCRalpha (syn. TRAC) (e.g. pg 21, lines 17-19), thereby improving engraftment of the engineered T cells. 
Duchateau et al disclosed the TRAC gene may be inactivated or disrupted using the CRISPR/Cas9 system (pg 21, lines 17-22), disclosing, for example, a guide RNA whose target sequence is 100% identical to instantly recited SEQ ID NO:86 (pg 22, Table 2, SEQ ID NO:133). The ordinary artisan would immediately recognize that using the CRISPR/Cas9 system to inactivate or disrupt a TRAC gene necessitates the step of introducing into said T cells the Cas9 nuclease and a guide RNA that targets said TRAC gene. 
Duchateau et al also disclosed wherein the engineered T cells may be further engineered to comprise inactivation of B2M (pg 110, element 19).
Duchateau et al disclosed the CD70 gene may be disrupted using the CRISPR/Cas system (Abstract; pg 1, lines 12-13; pg 4, lines 10-15). The ordinary artisan would immediately recognize that using the CRISPR/Cas9 system to inactivate or disrupt a CD70 gene necessitates the step of introducing into said T cells the Cas9 nuclease and a guide RNA that targets said CD70 gene. 

Eyquem et al taught wherein the CAR T cells are engineered to comprise a disrupted TRAC gene (Figure 1a) using the CRISPR/Cas9 system comprising the step of introducing into said T cell a guide RNA (gRNA) targeting a TRAC gene. 
Eyquem et al also taught wherein the CAR T cells are engineered to comprise a disrupted B2M gene (Figure 3b) using the CRISPR/Cas9 system comprising the step of introducing into said T cell a guide RNA (gRNA) targeting a B2M gene. 
Eyquem et al taught using the CRISPR/Cas9 system comprising the step of introducing into said T cell a RNA-guided nuclease, to wit, Cas9 mRNA (pg 113, col. 2). 
Eyquem et al taught the step of introducing into the T cells a vector comprising a donor template that encodes the CAR (e.g. Figure 1a).

Poirot et al disclosed engineered CAR T cell comprise disruption in both TRAC gene and B2M gene ([0175], “[b2m]-[TCR]-“), wherein the B2M gene may be inactivated or disrupted using, e.g. CRISPR/Cas9 system [0057], and wherein the TRAC gene may be inactivated or disrupted using, e.g. CRISPR/Cas9 system [0082-83]. Poirot et al disclosed a CRISPR/Cas system guide RNA directed to a TRAC target sequence that is 100% identical to the target sequence of instant SEQ ID NO:86 (pg 17, Table 2, SEQ ID NO:39). The ordinary artisan would immediately recognize that using the CRISPR/Cas9 system to inactivate or disrupt a B2M and/or TRAC gene necessitates the step of introducing into said T cells the Cas9 nuclease, a guide RNA that targets said B2M gene, and a guide RNA that targets said TRAC gene. 

Neither Neither Duchateau et al, Ichim et al, Kochenderfer et al, Eyquem et al, nor Poirot et al teach/disclose a reduction to practice the step of introducing into a T cell a guide RNA targeting a CD70 gene. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 111 and 115, Srinivasan et al is considered relevant prior art for having disclosed therapeutic engineered immune cell, e.g. cytotoxic T cells [0073], comprising the chimeric antigen receptor may further comprise disruptions in the CD70 gene and/or the TCRalpha (syn. TRAC) gene, said disruptions being achieved via the CRISPR/Cas system [0074]; as disclosed in provisional application 62/625,009, pg 13, lines 21-26).
Srinivasan et al disclosed, for example, genetically modifying human T cell (Jurkat) to knockout endogenous CD70 gene using the CRISPR/Cas9 system (Example 2, [0437, 440-441]; as disclosed in provisional application 62/625,009, pg 114, lines 3-4). Srinivasan et al disclosed the human Jurkat T cells with a CD70 gene knockout were further modified to comprise a chimeric antigen receptor, to wit, a CD70-CAR ([0446]; as disclosed in provisional application 62/625,009, pg 115, lines 1-17).
Srinivasan et al disclosed that genetic knockdown of CD70 in the CAR T cells is an important consideration to prevent T cell differentiation and prolong persistence in vivo ([0288]; as disclosed in provisional application 62/625,009, pg 77, lines 23-26).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to arrive at a method of making CAR T cells comprising a disruption in a CD70 gene to comprise the step of introducing into said T cells a RNA-guided nuclease, to wit, a Cas9 nuclease, a guide RNA targeting a CD70 gene, a vector comprising a donor template that comprises a nucleic acid encoding the artisan’s CAR, a guide RNA targeting a TRAC gene, and a guide RNA targeting a B2M gene with a reasonable expectation of success because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would have been motivated to combine the steps of introducing into said T cells a RNA-guided nuclease, to wit, a Cas9 nuclease, a guide RNA targeting a CD70 gene, a vector comprising a donor template that comprises a nucleic acid encoding the artisan’s CAR, a guide RNA targeting a TRAC gene, and a guide RNA targeting a B2M gene when making an engineered CAR T cell comprising a disruption in a CD70 gene, a disruption in a TRAC gene and/or a disruption in a B2M gene because Duchateau et al disclosed that both the CD70 gene and TRAC gene may be inactivated or disrupted using the CRISPR/Cas9 system, both Eyquem et al and Poirot et al taught/disclosed that both the TRAC gene and/or B2M gene may be inactivated or disrupted using the CRISPR/Cas9 system, and Srinivasan et al successfully demonstrated a reduction to practice of genetically modifying human T cells to knockout endogenous CD70 gene using the CRISPR/Cas9 system.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claims 5 and 51, Duchateau et al disclosed wherein the CAR comprises an ectodomain that binds CD19 (pg 32, line 15). 
Ichim et al disclosed wherein the CAR comprises an ectodomain that binds CD19 [0254, 265].
Kochenderfer et al disclosed wherein the CAR comprises an ectodomain that binds CD19 [0056].
Eyquem et al taught wherein the CAR comprises an ectodomain that binds CD19 (entire paper).
Poirot et al disclosed wherein the CAR comprises an ectodomain that binds CD19 [0144].
With respect to Claims 6-7 and 52-53, Duchateau et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv from monoclonal antibodies (pg 37,lines 7-10). 
Ichim et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv [0256].
Kochenderfer et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv [0020, 24].
Eyquem et al taught wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv (Materials and Methods, “CAR comprises a single chain variable fragment 19scFv specific for the human CD19”).
Poirot et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv [0144].
With respect to Claims 20-22, 66-68, 162, and 168, Kochenderfer et al disclosed engineered T cells comprising a nucleic acid encoding a chimeric antigen receptor comprising an ectodomain that binds CD19, wherein said CAR has an amino acid sequence (SEQ ID NO:6) that is 100% identical to the amino acid sequence of SEQ ID NO:149, which comprises a VH CDR of SEQ ID NO:152 and a VL CDR of SEQ ID NO:153, present in the scFv of SEQ ID NO:151 (Table 1; search results available in SCORE). 
With respect to Claim 97, Duchateau et al disclosed a method comprising administering to a subject the population of engineered T cells (e.g. pg 20, lines 20-24; pg 41, lines 14-26). 
Ichim et al disclosed a method comprising administering to a subject the population of engineered T cells [0055], e.g. “adoptive immunotherapy” [0073].
Kochenderfer et al disclosed a method comprising administering to a subject the population of engineered T cells [0056-57]. 
Eyquem et al taught a method comprising administering to a subject the population of engineered T cells (Materials and Methods, Mouse systemic tumour model).
Poirot et al disclosed a method comprising administering to a subject the population of engineered T cells [0143]. 
Srinivasan et al disclosed a method comprising administering to a subject the population of engineered T cells comprising a disrupted CD70 gene and a nucleic acid encoding a chimeric antigen receptor (e.g. [0081]; as disclosed in provisional application 62/625,009, pg 14, lines 21-24).
With respect to Claim 98, Duchateau et al disclosed wherein the engineered T cells are engineered human T cells (e.g. pg 28, lines 21-28; pg 97, line 8, “human T-cells”).
Ichim et al disclosed wherein the engineered T cells are engineered human T cells [0296].
Kochenderfer et al disclosed wherein the engineered T cells are engineered human T cells [0054].
Eyquem et al taught wherein the engineered T cells are engineered human T cells (e.g. Abstract, “human…T cells”).
Poirot et al disclosed wherein the engineered T cells are engineered human T cells [0091].
Srinivasan et al disclosed wherein the engineered T cells are engineered human T cells (e.g. [0449], “primary human T cells”; as disclosed in provisional application 62/625,009, pg 117, line 20).
With respect to Claim 99, Duchateau et al disclosed wherein the subject has a cancer (e.g. pg 4, lines 24-26).
Ichim et al disclosed wherein the subject has a cancer [0055].
Kochenderfer et al disclosed wherein the subject has a cancer [0056].
Eyquem et al taught wherein the subject has a cancer (Materials and Methods, Mouse systemic tumour model).
Poirot et al disclosed wherein the subject has a cancer [0145].
Srinivasan et al disclosed wherein the subject has a cancer (e.g. [0081]; as disclosed in provisional application 62/625,009, pg 14, lines 21-24).
With respect to Claim 102-103, Duchateau et al disclosed wherein the cancer is a solid tumor malignancy or a hematological malignancy (e.g. pg 111, elements 33-37), wherein solid tumors may be, e.g. lung tumor (Table 10).
Ichim et al disclosed wherein the cancer is, e.g. solid tumors such as lung cancer or hematological disorders such as leukemia [0055].
Kochenderfer et al disclosed wherein the cancer is, e.g. hematological disorders such as leukemia [0056].
Eyquem et al taught wherein the cancer is, e.g. hematological disorders such as leukemia (pg 114, col. 1, NALM-6 leukemia).
Poirot et al disclosed wherein the cancer is, e.g. hematological disorders such as leukemia [0145].
Srinivasan et al disclosed wherein the cancer is a solid tumor malignancy or a hematological malignancy, e.g. lymphoma or lung cancer (e.g. [0081]; as disclosed in provisional application 62/625,009, pg 14, lines 21-24).
With respect to Claim 100, Duchateau et al disclosed wherein the cancer expresses CD19 (pg 32, line 15). 
Ichim et al disclosed wherein the cancer expresses CD19 [0265].
Kochenderfer et al disclosed wherein the cancer expresses CD19 [0056].
Eyquem et al taught wherein the cancer expresses CD19 (e.g. Figure 1 legend, “Tumor (GFP+, CD19+). 
Poirot et al disclosed wherein the cancer expresses CD19 [0145].
With respect to Claims 2 and 48, Duchateau et al disclosed wherein the engineered T cells may be further engineered to make them allogeneic, especially by deleting genes involved in self-recognition, such as components of TCR (pg 4, lines 18-20), more specifically TCRalpha (syn. TRAC) (e.g. pg 21, lines 17-19), thereby improving engraftment of the engineered T cells. 
Eyquem et al taught wherein the CAR T cells are engineered to comprise a disrupted TRAC gene (Figure 1a). 
Poirot et al disclosed wherein the CAR T cells are engineered to comprise a disrupted TRAC gene [0082-83].
Srinivasan et al disclosed therapeutic engineered immune cell, e.g. cytotoxic T cells [0073], comprising the chimeric antigen receptor may further comprise disruptions in the CD70 gene and/or the TCRalpha (syn. TRAC) gene, said disruptions being achieved via the CRISPR/Cas system ([0074]; as disclosed in provisional application 62/625,009, pg 13, lines 21-26).
With respect to Claims 2 and 48, Duchateau et al disclosed wherein the engineered T cells may be further engineered to comprise inactivation of B2M (pg 110, element 19).
Eyquem et al taught wherein the CAR T cells are engineered to comprise a disrupted B2M gene (Figure 3b). 
Poirot et al disclosed wherein the CAR T cells are engineered to comprise a disrupted B2M gene [0057].
With respect to Claim 95, Eyquem et al taught at least 95% of the CAR+ cells were TCR-negative (pg 113, col. 2).
Srinivasan et al disclosed wherein the TCRalpha (syn. TRAC) gene disruptions are achieved via the CRISPR/Cas system ([0074]; as disclosed in provisional application 62/625,009, pg 13, lines 21-26) such that the target gene is not expressed [0277]; as disclosed in provisional application 62/625,009, pg 73, line 19). Srinivasan et al disclosed the cell population may be at least 90%, 95%, 98%, or 99% pure ([0160, 338]; as disclosed in provisional application 62/625,009, pg 24, lines 20-22), and thus at least 90% of the engineered T cells do not express a detectable level of TCR surface protein.
With respect to Claims 81-84, Duchateau et al disclosed a CRISPR/Cas system guide RNA directed to a TRAC target sequence that is 100% identical to the target sequence of instant SEQ ID NO:86 (pg 22, Table 2, SEQ ID NO:133). Thus, absent objective evidence to the contrary, the CRISPR/Cas system using a guide RNA that specifically targets instantly recited SEQ ID NO:86 will inherently and naturally create a deletion in the TRAC gene, said deletion being 15-30 nucleotides in length, including 20 nucleotides in length (as disclosed in the instant specification, pg 25, lines 2-11). 
Poirot et al disclosed a CRISPR/Cas system guide RNA directed to a TRAC target sequence that is 100% identical to the target sequence of instant SEQ ID NO:86 (pg 17, Table 2, SEQ ID NO:39). Thus, absent objective evidence to the contrary, the CRISPR/Cas system using a guide RNA that specifically targets instantly recited SEQ ID NO:86 will inherently and naturally create a deletion in the TRAC gene, said deletion being 15-30 nucleotides in length, including 20 nucleotides in length (as disclosed in the instant specification, pg 25, lines 2-11). 
Srinivasan et al disclosed wherein the TCRalpha (syn. TRAC) gene disruptions are achieved via the CRISPR/Cas system ([0074]; as disclosed in provisional application 62/625,009, pg 13, lines 21-26), whereby those of ordinary skill in the art immediately recognize and understand that the CRISPR/Cas system naturally yields deletions relative to unmodified T cells.
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Srinivasan et al do not cure the defect of Duchateau et al in view of Ichim et al, Kochenderfer et al, Eyquem et al, and Poirot et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Duchateau et al in view of Ichim et al, Kochenderfer et al, Eyquem et al, and Poirot et al are discussed above and incorporated herein. Applicant does not contest the teachings of Srinivasan et al as applied to the obviousness to arrive at a method of making CAR T cells comprising a disruption in a CD70 gene to comprise the step of introducing into said T cells a RNA-guided nuclease, to wit, a Cas9 nuclease, a guide RNA targeting a CD70 gene, a vector comprising a donor template that comprises a nucleic acid encoding the artisan’s CAR, a guide RNA targeting a TRAC gene, and a guide RNA targeting a B2M gene with a reasonable expectation of success because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would have been motivated to combine the steps of introducing into said T cells a RNA-guided nuclease, to wit, a Cas9 nuclease, a guide RNA targeting a CD70 gene, a vector comprising a donor template that comprises a nucleic acid encoding the artisan’s CAR, a guide RNA targeting a TRAC gene, and a guide RNA targeting a B2M gene when making an engineered CAR T cell comprising a disruption in a CD70 gene, a disruption in a TRAC gene and/or a disruption in a B2M gene because Duchateau et al disclosed that both the CD70 gene and TRAC gene may be inactivated or disrupted using the CRISPR/Cas9 system, both Eyquem et al and Poirot et al taught/disclosed that both the TRAC gene and/or B2M gene may be inactivated or disrupted using the CRISPR/Cas9 system, and Srinivasan et al successfully demonstrated a reduction to practice of genetically modifying human T cells to knockout endogenous CD70 gene using the CRISPR/Cas9 system.
	 
Citation of Relevant Prior Art
12. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Munitic et al (J. Immunol. 190: 1169-1179, 2013; of record) is considered relevant prior art for having taught a method of disrupting the CD70 gene in the T cells (pg 1170, col. 2, Materials and Methods, Generation of CD70-/- mice, “CD70 conditional knockout mice”). Munitic et al taught T cells from said CD70-/- mice (e.g. pg 1172, col. 1, “CD70-/- mice contained normal numbers and frequencies of T cells….”). 
Munitic et al do no teach ipsis verbis that the CD70 knockout T cells have increased proliferation or reduced exhaustion; however, the CD70 knockout T cells are structurally indistinguishable from the disclosed and recited T cells comprising a disrupted CD70 gene, whereby said disruption includes “a knockout” (specification, pg 21, lines 30-31). 

Izawa et al (J. Exp. Medicine 214(1): 73-89, 2017; available online December 23, 2016) is considered relevant prior art for having taught inactivation of CD70 in lymphoblastoid cells obtained from human patients using the CRISPR/Cas9 system (pg 78, col. 2-pg 79, col. 1, joining ¶; CRISPR-Cas9 constructs containing RNA guides targeting exon 3 of CD70). 

Conclusion
13. 	Claims 1-2, 4-7, 20-22, 47-48, 50-53, 66-68, 81-84, 95, 97-100, 102-103, 111, 115, 122, 162, and 168 are rejected. 
	Claims 93-94 are objected to for reciting allowable subject matter, but being dependent upon rejected claims. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633